FORM 6 – K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report on Foreign Issuer Pursuant to Rule 13a – 16 or 15d – 16 of the Securities Exchange Act of 1934 For the Month of December 2012 Gilat Satellite Networks Ltd. (Translation of Registrant’s Name into English) Gilat House, Yegia Kapayim Street Daniv Park, Kiryat Arye, Petah Tikva, Israel (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):N/A Attached hereto are the resolutions adopted at Registrant’s Annual General Meeting of Shareholders held on December 31, 2012. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Gilat Satellite Networks Ltd. (Registrant) Dated December 31, 2012 By: /s/Alon Levy Alon Levy General Counsel Resolutions Adopted at Gilat’s Annual General Meeting of Shareholders At the Annual General Meeting of Shareholders (the “Meeting”) of Gilat Satellite Networks Ltd. (the “Company”) held at the Company’s offices at 21 Yegia Kapayim St., Petach Tikva, Israel, on Monday, December 31, 2012, the following resolutions were adopted: 1. To elect six members of the Board of Directors each to serve until the close of the next Annual GeneralMeeting, and until their successors have been duly elected and qualified. 2. To ratify and approve compensation to the Company's Directors (excluding External Directors and Directors who are employees of the Company), as described in the Proxy Statement. 3. To ratify and approve the reappointment of Kost Forer Gabbay & Kasierer, a member of Ernst & Young Global, as the independent registered public accountants of the Company for the fiscal year ending December 31, 2012 and for such additional period until the next annual general meeting of shareholders; and to authorize the Board of Directors to fix the compensation of the independent accountants.
